Citation Nr: 0012374	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for a 
traumatic fracture of tooth number 8 with extensive bone loss 
of the maxillary central incisors, residual of a shell 
fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

This appeal arose from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO granted entitlement to service 
connection for a traumatic fracture of tooth number 8 with 
extensive bone loss of the maxillary incisors, residual of a 
shell fragment wound.  A noncompensable evaluation was 
assigned effective October 23, 1996, the date of receipt of 
the veteran's claim.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board notes that at issue is a claim of entitlement to a 
higher initial evaluation, rather than an increased rating 
claim.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be "staged" (i.e., different 
ratings may be assigned for different periods of time).  The 
issue on the title page of this decision has been amended 
accordingly.  


FINDINGS OF FACT

1.  The service connected traumatic fracture of tooth number 
8 with extensive bone loss of the maxillary central incisors, 
residual of a shell fragment wound, is manifested by 
alveolitis of the jaw in the area of teeth numbers 8 and 9.  

2.  The probative evidence does not show loss of 25 percent 
or more of the maxilla.  

3.  Teeth numbers 8 and 9 can be replaced with a suitable 
prosthetic device.  





CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for a traumatic fracture of tooth number 8 with 
extensive bone loss of the maxillary central incisors, 
residual of a shell fragment wound, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.21, 4.150, Diagnostic Codes 9913, 9915 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A report from the veteran's periodontist dated in April 1995 
noted that the veteran's right central maxillary incisor was 
becoming more mobile and there was a periodontal problem 
associated with pocketing on the facial aspect.  Tooth number 
9 had slight mobility but was doing rather well.  Tooth 
number 8 had a significant pocket on the facial aspect to the 
apex corresponding roughly to the depth of the post.  There 
was a possible perforation or root fracture.  It was entirely 
affecting the facial aspect with very little purulent exudate 
or any other clinical parameters.  

The recommendation of the periodontist was to leave the 
disability alone.  He noted that an implant could be placed 
at the site quite readily with a ridge augmentation procedure 
at the same time.  Fixed bridgework was also considered as an 
option.  

An attached examination worksheet noted no intraoral or 
temporomandibular joint or musculature pathology.  The 
diagnosis was endo/perio lesion of tooth number 8, rule out 
possible root fracture, perforation, chronic periodontitis.  

In a November 1996 letter to his periodontist the veteran 
stated that his upper two front teeth were loose with 
deteriorating bone due to infection.  He reported that a 
mortar round "blew out" his teeth.  However, he stated that 
he "never really had trouble with them until recently."  

A VA dental examination was provided in January 1997.  In 
pertinent part, maxillary incisor teeth numbers 8 and 9 were 
slightly mobile.  Both had had a root canal, post core and 
crowns.  X-rays revealed radiolucent areas and external root 
absorption.  The examiner's opinion was that ultimately the 
teeth would be lost as this progressed and a fixed partial 
denture would be required to replace them.  

In February 1997 the veteran's dentist submitted a report 
with records.  The treatment history of teeth numbers 8 and 9 
from 1968 to present was outlined.  In January 1993 both 
teeth were noted to be slightly mobile.  The veteran was 
referred to a periodontist in 1995.  

In December 1997 another report was received from the 
veteran's periodontist.  The veteran's teeth were loose and 
he complained of having to avoid using the teeth when eating.  

Clinical examination showed extensive bone loss associated 
with the maxillary central incisors and more specifically, 
tooth number 8.  Both teeth (numbers 8 and 9) had significant 
pocketing but tooth number 8 had no bone on the facial or the 
mesial aspect to the apex of the tooth.  Endodontic therapy, 
the treatment of choice, was not holding up and according to 
the periodontist, the veteran needed a more permanent 
alternative form of restoration.  The recommendation of the 
periodontist was extraction of both teeth with implants for 
teeth numbers 8 and 9 and suitable ridge augmentation 
procedures to preserve remaining bone.  As an alternative a 
fixed bridge could be used.  Periodontal care and maintenance 
follow-up were also advised.  

In his notice of disagreement in June 1998 the veteran stated 
that he had not been able to chew or bite with his affected 
teeth for 30 years or more.  He stated that he had bone 
deterioration and faced loss of teeth and permanent 
structural bone damage.  




In a July 1998 statement the veteran stated that he had 
suffered for 32 years with pain, treatments, inability to 
properly bite or chew, jawbone loss and loss of teeth.  

In his substantive appeal the veteran stated that as a result 
of his injured teeth he had difficulty chewing or biting with 
front teeth, especially with certain foods.  He reported that 
his teeth and gums were irritated and sore constantly.  He 
also stated that he had a black rim around his gum line, 
unattractive facial features/profile, and was afraid to smile 
as his self confidence had deteriorated.  He also reported 
stress because of his loose teeth and sore gums.  He felt 
that his health was affected by inability to chew or eat 
properly and maintained that simple pleasures were difficult 
to enjoy as a result of his disability.  

The veteran underwent a VA dental examination in February 
1999.  He was in moderate distress and reported constant 
soreness in the alveolar bone area around teeth numbers 8 and 
9.  He could not, by history, bite or chew with those two 
front teeth.  

In pertinent part the examination found that the veteran 
could open his mouth without pain.  There was no pain of the 
temporomandibular joint or the internal or external muscles 
of mastication.  There was no limitation of motion or sounds 
during jaw movement.  There was no interference with jaw 
motions.  There was extensive bone loss around teeth numbers 
8 and 9.  This was described as moderate to severe bone loss.  
There was a posted crown on tooth number 8 and a full crown 
on tooth number 9.  The crown on tooth number 8 was loose 
where the post was becoming dislodged and tooth number 9 was 
slightly mobile.  

The diagnosis was alveolitis of the jaw.  The examiner was of 
the opinion that removal of teeth numbers 8 and 9 was 
probably indicated and that a fixed appliance would need to 
be constructed.  

In a statement submitted in May 1999 the veteran related that 
he had pain and suffering for over 30 years.  He contended 
that he had permanent extensive bone loss associated with the 
teeth and jaw and he felt that his facial appearance was 
deformed, adding that his gums had receded above the tooth 
line and that he had loose moving teeth.  He reported 
constant pain and soreness in the area of the bone loss.  
Lastly, he reported an inability to bite or chew using the 
affected teeth or the associated part of the jaw.  
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

The basis of disability evaluations is the ability of the 
body or a system of the body to function under the ordinary 
conditions of daily life including employment.  Whatever 
system may be at issue, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10.  

The rating schedule provides that loss of teeth due to loss 
of substance of the body of the maxilla or mandible, without 
loss of continuity, will be rated as noncompensable when the 
loss of masticatory surface can be restored by a suitable 
prosthesis.  A 10 percent rating is permitted when the lost 
masticatory surface cannot be restored by suitable prosthesis 
in all upper anterior teeth, all lower anterior teeth, or all 
upper and lower teeth on one side.  Such a rating applies 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to loss of the alveolar process as a 
result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913.  

When there is loss of less than 25 percent of the maxilla 
that cannot be replaced by a prosthesis a 20 percent 
evaluation can be assigned.  When this loss can be replaced 
by a prosthesis only a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.150, Diagnostic Code 9915.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based on the 
evidence of record including VA dental examinations and 
detailed reports from the veteran's dentist and periodontist, 
the Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran's representative asked in July 1999 
correspondence that the Board issue a remand in order to 
obtain a VA examination report from June 1998.  The veteran 
was scheduled for a VA examination in March 1998 but 
apparently that examination was rescheduled for June 1998.  
The veteran has stated in correspondence from July 1998 that 
he presented at the designated time for the rescheduled 
examination.  However he did not assert that an examination 
was held at that time.  To the contrary, he stated that he 
was told at that time that an examination was not authorized 
and the appointment was a mistake.  The veteran was 
ultimately reexamined by VA in February 1999.  

In order to find the veteran entitled to an initial 
compensable evaluation for a traumatic fracture of tooth 
number 8 with extensive bone loss of the maxillary central 
incisors, residual of a shell fragment wound, the Board is 
required to find all upper anterior teeth missing, all lower 
anterior teeth missing, or all upper and lower teeth on one 
side missing.  More importantly, the Board would have to find 
that the masticatory surface of the lost teeth could not be 
restored by a suitable prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  


The most recent VA examination recommended removal of teeth 
numbers 8 and 9 and replacement of the teeth with a 
prosthesis.  Therefore there is expert evidence that teeth 
and bone loss can be replaced by a suitable prosthesis and a 
noncompensable evaluation is appropriate.  The other 
evidence, including reports from the veteran's dentist and 
periodontist, essentially supports the same conclusion.  

The Board has considered the veteran's complaints of pain and 
difficulty chewing and eating claimed to be associated with 
his service-connected disability.  VA regulations mandate 
consideration of functional impairment including painful 
motion of a joint under 38 C.F.R. § 4.40, 4.45, and 4.59 (see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
See VAOPGCPREC 09-98.  In this case the veteran's disorder, 
alveolitis of the area around the maxillary central incisors, 
is not evaluated based upon range of joint motion.  Rather, 
it is based on bone and teeth loss.  

The provisions of 38 C.F.R. § 4.10 require consideration of 
functional impairment in all cases including dental cases.  
However, the Board observes that the only evidence of 
functional limitation due to the service connected disability 
in the veteran's case consists of subjective reports of 
soreness or pain and having to avoid using teeth numbers 8 
and 9 for chewing or eating.  

In this regard the VA examination in February 1999 noted no 
tenderness of the temporomandibular joint with palpation or 
with teeth clenching and there was no tenderness in the 
muscles of mastication.  He could open his mouth without 
pain.  There were not felt to be any limitations of motion or 
sounds during jaw movement.  There were no speech 
abnormalities and no occlusal wear.  The probative evidence 
does not show evidence that that his disability implicated a 
joint or results in any impairment of earnings.  




While the veteran's complaints of pain, looseness of his 
teeth, and difficulty chewing or eating are credible, it is 
the conclusion of the Board that even with consideration of 
the stated functional impairment the appellant's subjective 
complaints are not closely analogous to loss of all anterior 
top or bottom teeth or all top and bottom teeth on one side 
and therefore the functional limitation does not provide a 
basis for the next higher (compensable) evaluation of 10 
percent.  

The Board has reviewed the schedule of rating for dental and 
oral conditions, 38 C.F.R. § 4.150, and finds no basis for an 
award of a compensable evaluation under another diagnostic 
code.  

Given the evidence of bone loss around the maxillary central 
incisors, teeth numbers 8 and 9, the Board considered 
applicability of Diagnostic Code 9915 which pertains to loss 
of bone of the maxilla.  However while there is evidence of 
bone loss around teeth numbers 8 and 9, the evidence does not 
show bone loss approaching a full quarter of the entire 
maxilla.  As noted previously, when there is loss of less 
than 25 percent of the maxilla that cannot be replaced by a 
prosthesis a 20 percent evaluation can be assigned.  However, 
when, as here, the loss can be replaced by a prosthesis only 
a noncompensable evaluation is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9915.  

Upon review of the other potentially applicable diagnostic 
criteria pertaining to dental disabilities, there is no 
evidence of nonunion of the maxilla.  The veteran has 
contended that he has pain from his service connected 
disability and he has stated that as a result he has 
difficulty eating.  However, he has not specifically claimed 
that he has limitation of motion of the jaw and in any event, 
as previously stated, no limitation of motion of the jaw due 
to the service connected disability is shown by the probative 
evidence of record.  


Accordingly, the preponderance of the evidence is against the 
claim for an initial compensable evaluation for a traumatic 
fracture of tooth number 8 with extensive bone loss of the 
maxillary central incisors, residual of a shell fragment 
wound.  Thus, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and discussed the 
provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his traumatic fracture of tooth number 8 with 
extensive bone loss of the maxillary central incisors.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial compensable evaluation for a 
traumatic fracture of tooth number 8 with extensive bone loss 
of the maxillary central incisors, residual of a shell 
fragment wound, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

